Name: Decision of the EEA Joint Committee No 3/1999 of 29 January 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  beverages and sugar;  European construction; NA;  consumption
 Date Published: 2000-02-10

 Avis juridique important|22000D0210(03)Decision of the EEA Joint Committee No 3/1999 of 29 January 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 035 , 10/02/2000 P. 0031 - 0031DECISION OF THE EEA JOINT COMMITTEENo 3/1999of 29 January 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 106/98 of 27 November 1998(1);Whereas Commission Directive 98/28/EEC of 29 April 1998 granting a derogation from certain provisions of Council Directive 93/43/EEC on the hygiene of foodstuffs as regards the transport by sea of bulk raw sugar(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 54j (Council Directive 93/43/EEC) of Chapter XII of Annex II to the Agreement: "- 398 L 0028: Commission Directive 98/28/EC of 29 April 1998 (OJ L 140, 12.5.1998, p. 10)."Article 2The texts of Directive 98/28/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 30 January 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 29 January 1999.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 277, 28.10.1999, p. 40.(2) OJ L 140, 12.5.1998, p. 10.